Name: Council Regulation (EC) No 2070/98 of 28 September 1998 amending Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey
 Type: Regulation
 Subject Matter: financing and investment;  production;  European Union law;  animal product;  marketing
 Date Published: nan

 Avis juridique important|31998R2070Council Regulation (EC) No 2070/98 of 28 September 1998 amending Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey Official Journal L 265 , 30/09/1998 P. 0001 - 0001COUNCIL REGULATION (EC) No 2070/98 of 28 September 1998 amending Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honeyTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas Regulation (EC) No 1221/97 (4) establishes the time limit in which expenditure on the measures taken under the annual national programme must be made;Whereas, in order to avoid reducing the duration of the national programmes in the first year, the time limit for making such expenditure under those first programmes should be postponed,HAS ADOPTED THIS REGULATION:Article 1 In Article 3 of Regulation (EC) No 1221/97, the third subparagraph shall be replaced by the following:'Expenditure by the Member States for the measures taken under the annual national programmes referred to in Article 1 must be made by 15 October each year. However, for the first year, that date shall be postponed to 31 January 1999.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 September 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ C 222, 16. 7. 1998, p. 15.(2) Opinion delivered on 16 September 1998 (not yet published in the Official Journal).(3) Opinion delivered on 9 September 1998 (not yet published in the Official Journal).(4) OJ L 173, 1. 7. 1997, p. 1.